DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 1-12 along with Species I (Fig. 3A) and Species IV (Fig. 4D),  in the reply filed on 07/15/2022 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.
Claims 1-12 are examined.
Specification
The disclosure is objected to because of the following informalities: 
Para [0046], ll.2-3, “auxiliary system 160” is believed to be in error for – auxiliary system 56 –.
Appropriate correction is required.
Drawings
Figure 2 is objected to because box with a reference character “56” is labeled as “Aircraft System(s)” instead of “Auxiliary System(s)” as disclosed in specification.  
Figure 2 is objected to because a dashed box on the return conduit 64 does not include the reference character representing a heat exchanger, as disclosed in [0020] of specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4, and 6-9 are objected to because of the following informalities:   
Regarding Claim 1:
The recitation “the controlled flow rate of first fuel” (l. 4) is believed to be in error for – the controlled flow rate of the first fuel –.
The recitation “a controlled flow rate of first fuel, returning at least a portion of the flow rate of first fuel” (ll. 5-6) is believed to be in error for – the controlled flow rate of the first fuel, returning at least a portion of the flow rate of the first fuel –.
Regarding Claims 2 & 4:
The recitation “at least a portion of the flow rate of first fuel” (ll. 1-2) is believed to be in error for – the at least a portion of the flow rate of the first fuel –.
Regarding Claim 6:
The recitation “the controlled flow rate” (ll. 1-2) is believed to be in error for – the controlled flow rate of the first fuel –.
Regarding Claim 7:
The recitation “value of first fuel flow rate” (l. 2) is believed to be in error for – value of the first fuel flow rate –.
The recitation “the controlled flow rate of first fuel” (ll. 2-3) is believed to be in error for – the controlled flow rate of the first fuel –.
Regarding Claim 8:
The recitation “the controlled flow rate” (l. 2) is believed to be in error for – the controlled flow rate of the first fuel –.
The recitation “the controlled flow rate of first fuel” (l. 3) is believed to be in error for – the controlled flow rate of the first fuel –.
Regarding Claim 9:
The recitation “the controlled flow rate of first fuel” (l. 2) is believed to be in error for – the controlled flow rate of the first fuel –.
The recitation “the controlled flow rate” (l. 3) is believed to be in error for – the controlled flow rate of the first fuel –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the recitation “said returning includes restricting the flow rate” (l. 1) renders the claim indefinite because it is unclear and ambiguous. It is unclear which flow rate is restricted: is it 1) the flow rate of the first fuel, or 2) the flow rate of the alternative fuel that is restricted as part of the returning step. Therefore, the scope of the claim is unascertainable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber 9695750 in view of Alecu 2016/0281656. 
Regarding Claim 1, Wollenweber teaches a method of operating an aircraft gas turbine engine 101 (Figs. 1 & 4) having at least one fuel nozzle 80 in fluid communication with a combustion chamber 90, the method comprising: 
conveying a controlled flow rate (implicit) of a first fuel 11 across at least one auxiliary system [a] (Annotated Fig. 4, below), including the at least one auxiliary system [a] using the controlled flow rate of first fuel 11 for operation (starting the aircraft engine) (Col. 14, ll. 8-29);
and simultaneously (simultaneously) to said conveying a controlled flow rate (implicit) of first fuel 11, conveying a controlled flow rate of an alternative fuel 12 to the at least one fuel nozzle 80 (Col. 4, ll. 38-52; Col. 13, l. 51 - Col. 14, l. 29; Fig. 4).

    PNG
    media_image1.png
    582
    805
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 4 of Wollenweber (US 9695750)
Wollenweber does not teach simultaneously to said conveying a controlled flow rate of first fuel, returning at least a portion of the flow rate of first fuel from downstream of the at least one auxiliary system to upstream of the at least one auxiliary system.
Alecu teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
simultaneously to said conveying a controlled flow rate of first fuel (fuel flowing through 23 and through 26), returning (via return line 26, 26a, 26b) at least a portion of the flow rate of first fuel (fuel flowing through 23) from downstream [b] of the at least one auxiliary system [c] to upstream [d] of the at least one auxiliary system [c] ([0012-0013]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    502
    905
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Alecu (US 2016/0281656)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify schematic at least one auxiliary system [a] of Wollenweber with Alecu’s detailed at least one auxiliary system [c] and includes returning (via return line 26, 26a, 26b) at least a portion of the flow rate of first fuel (fuel flowing through 23) from downstream [b] of the at least one auxiliary system [c] to upstream [d] of the at least one auxiliary system [c], in order to drive the ejector pump and to preheat the fuel before it flows into the combustor  (Alecu; [0018], ll. 1-4).
While Wollenweber in view of Alecu teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Regarding Claim 2, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1, and Wollenweber further teaches 
the controlled flow rate (implicit) of alternative fuel 12 is conveyed from an alternative fuel reservoir 22 (Fig. 4).
Wollenweber in view of Alecu, as discussed so far, does not teach said returning includes returning at least a portion of the flow rate of first fuel to a conduit extending between a first fuel reservoir and the at least one auxiliary system.
Alecu further teaches 
said returning (via return line 26, 26a, 26b) includes returning (via return line 26 and 26a) at least a portion of the flow rate of first fuel (fuel flowing through 23) to a conduit (line 26 and 26a) extending between a first fuel reservoir 22 and the at least one auxiliary system [c] ([0012]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    502
    905
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Alecu (US 2016/0281656)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wollenweber in view of Alecu and include returning at least a portion of the flow rate of first fuel (fuel flowing through 23) to a conduit (line 26 and 26a) extending between a first fuel reservoir 22 and the at least one auxiliary system [c], as taught by Alecu, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 3, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 2.  However, Wollenweber in view of Alecu, as discussed so far, does not teach wherein said returning includes dissipating heat from the first fuel using a heat exchanger.
Alecu further teaches 
wherein said returning (via return line 26 and 26a) includes dissipating heat from the first fuel (fuel flowing through 23 and then through return line 26) using a heat exchanger 44 ([0013; Annotated Fig. 2, below).

    PNG
    media_image2.png
    502
    905
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Alecu (US 2016/0281656)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the return line 26 and 26a of Wollenweber in view of Alecu to include a heat exchanger 44, as taught by Alecu, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 4, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1.  However, Wollenweber in view of Alecu, as discussed so far, does not teach said returning includes returning at least a portion of the flow rate of first fuel to a first fuel reservoir.
Alecu further teaches 
said returning (via return line 26, 26a, 26b) includes returning (via return line 26 and 26b) at least a portion of the flow rate of first fuel (fuel flowing through 23) to a first fuel reservoir 22 ([0012]; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wollenweber in view of Alecu and include returning (via return line 26 and 26b) at least a portion of the flow rate of first fuel (fuel flowing through 23) to a first fuel reservoir 22, as taught by Alecu, in order to return some of the fuel back to the fuel tank (Alecu; [0012]). 
Regarding Claim 6, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1, and Wollenweber further teaches
a control system 130 and controller 134 that controls valves 135 and 65 for controlling how much of the first and second fuel 11, 12 is delivered to the portion amount of the fuel nozzle. The portion of the first fuel 11 and the second fuel 12 can be varied between 0% - 100% by the controller 134, based on the power requirement of the engine (Col. 13, l. 51 - Col. 14, l. 7, and Col. 15, l. 1-31). 
Wollenweber in view of Alecu, as discussed so far, does not teach said returning includes returning the entirety of the controlled flow rate.
However, Wollenweber in view of Alecu, teaches Wollenweber’s control system 130, a first fuel 11, and a second fuel 12, and Alecu’s at least one auxiliary system [c] with a return line (26, 26a, 26b), that is capable of returning the entirety of the controlled flow rate, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Regarding Claim 7, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1, and Wollenweber further teaches
	said at least one auxiliary system [a] has a given minimal value of first fuel flow rate (implicit) determined to be sufficient (via control system 130) for its operation (starting the aircraft engine), the controlled flow rate (implicit) of first fuel 11 is set to said minimal value (implicit) and an engine power requirement in excess of the minimal value (after the engine is started)is satisfied by the controlled flow rate of the alternative fuel 12 (via control system 130) (Col. 4, ll. 38-52; Col. 13, l. 51 - Col. 15, l. 1-31.  Wollenweber teaches that a control system 130 and controller 134 that controls valves 135 and 65 for controlling how much of the first and second fuel 11, 12 is delivered to the portion amount of the fuel nozzle. The portion of the first fuel 11 and the second fuel 12 can be varied between 0% - 100% by the controller 134, based on the power requirement of the engine.  Wollenweber further teaches that the first fuel 11 can be stopped after engine is started, and the second fuel 12 can be provided to the combustor based on operational needs.).
Regarding Claim 8, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1.  However, Wollenweber in view of Alecu, as discussed so far, does not teach the at least one auxiliary system includes a fuel to oil heat exchanger, including passing at least some of the controlled flow rate through the fuel to oil heat exchanger and using the controlled flow rate of first fuel to cool oil in the fuel to oil heat exchanger.
Alecu further teaches 
the at least one auxiliary system [c] includes a fuel to oil heat exchanger 32, including passing at least some of the controlled flow rate (implicit) through the fuel to oil heat exchanger 32 and using the controlled flow rate of first fuel (fuel flowing through 23) to cool oil (oil) in the fuel to oil heat exchanger 32 ([0010-0011]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    502
    905
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Alecu (US 2016/0281656)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one auxiliary system [c] of Wollenweber in view of Alecu and include Alecu’s fuel to oil heat exchanger 32, in order to heat the main fuel flowing to the combustor (Alecu; [0010]). 
Regarding 10, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1, and Wollenweber further teaches
first fuel is jet fuel (jet fuel) (Col. 3, ll. 28-48).
Regarding Claim 12, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1, and Wollenweber further teaches
said alternative fuel is natural gas (LNG) (Col. 3, ll. 28-48).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Alecu, as applied to claim 1, and further in view of Logan 2018/0215479.
Regarding Claim 5, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1.  However, Wollenweber in view of Alecu, does not teach returning includes restricting the flow rate.
Logan teaches 
a bypass line includes restricting (via 182) the flow rate (controlling the relative flow rates) ([0021]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the return line 26, 26a, 26b of Wollenweber in view of Alecu with a restriction 182 that restricts the flow rate, as taught by Logan, in order to control the relative flow rates between two lines. (Logan; [0021]).  Note, the restriction 182, as taught by Logan, is applied for its stated and intended use of controlling the relative flow rates between two lines, and not its location in the prior art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Alecu, as applied to claim 1, and further in view of Martucci 2017/0227425. 
Regarding Claim 9, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1.  However, Wollenweber in view of Alecu, does not teach wherein the at least one auxiliary system includes a fuel-draulic actuator, including communicating a pressure of the controlled flow rate of first fuel to a fuel-draulic actuator and using the pressure of the controlled flow rate to operate the fuel-draulic actuator.
Martucci teaches 
the at least one auxiliary system 220, 255, 230 includes a fuel-draulic actuator 230, including communicating a pressure (from pressure sensor 255) of the controlled flow rate of first fuel (fuel flowing from fuel tank 210) to a fuel-draulic actuator 230 and using the pressure (from sensor 255) of the controlled flow rate to operate the fuel-draulic actuator 230 ([0028; 0046]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the at least one auxiliary system [c] of Wollenweber in view of Alecu and include Martucci’s the at least one auxiliary system 220, 230 that includes a fuel-draulic actuator 230, in order to “control the fuel flow through the fuel system” (Martucci; [0028]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in view of Alecu, as applied to claim 1, and further in view of Kawai 2016/0076461.
Regarding Claim 11, Wollenweber in view of Alecu teaches the method as claimed and as discussed above for claim 1.  However, Wollenweber in view of Alecu, does not teach said alternative fuel is hydrogen.
Kawai teaches that the second fuel storage container 106 can store a cryogenic fuel, such as LNG and liquid hydrogen, as gaseous fuel injected into the combustor of a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify said alternative fuel 12 of Wollenweber in view of Alecu and incorporate Kawai’s liquid hydrogen as the cryogenic fuel, in order to use it as a gas fuel injected into the combustor of a gas turbine engine, since it is well known for an alternative fuel to be either LNG or liquid hydrogen ([0014], ll. 8-14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741